                        Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 1 of 7
AO 2458 (Rev 09/19)   Judgment m a Cnmmal Case
                      Sheet 1


                                          UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT                                                IN A CRIMINAL CASE
                         v.          ,-L~~; )
                                            I '31· """"r-·"
                                                        )

                                                        )    Case Number:                                             DP AE2: l 9CR000272-001
                      ARMANDO CINTRON                  JAN. 1 5 2020 )                        USM Number:             42160-054
                                                                                    )
                                                 ~flAfl(MAN,
                                                 ~
                                                             Chtc)
                                                          ' • ~rli\
                                                                                              _Margaret M. Grasso, Esquire
                                                                                                                             ----
                                                 • -    ..        . "   .   ~   ,.. -.,       Defendant's Attorney
THE DEFENDANT:
X   pleaded guilty to count(s)     1 of the Information _ __                                                            --        -- - - - -    -----
D   pleaded nolo contendere to count(s)
    which was accepted bv the court.
D   was found guilty on count(s)      _                                                        ---------
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                                      Offense Ended           Count
18:1344 and 2                    Bank fraud and aiding and abetting                                                     10/2013                 1




       The defendant is sentenced as provided in pages 2 through                          7      _   of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

D   Count(s) ___         _                              D    is     D       are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.
                       Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 2 of 7
AO 245B (Rev 09119)   Judgment m Cnnunal Case
                      Sheet 2 - - lmpnsonment
                                                                                                   Judgment - Page _ _
                                                                                                                     2_ _     of   7
DEFENDANT:                  ARMANDO CINTRON
CASE NUMBER:                DP AE2: 19CR000272-001


                                                           IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 20 months




     x   The court makes the following recommendations to the Bureau of Prisons:
         Defendant be designated in close proximity to the Middle District of Florida where his family resides.




     D   The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:

         D   at                                              D   p.m.     on
         D   as notified by the United States Marshal.

     X   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         X   before 2 p.m. on       March 5, 2020
         D   as notified by the United States Marshal.

         D   as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                          to

at                                       _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED ST ATES MARSHAL




                                                                         By
                                                                                              DEPUTY UNITED ST ATES MARSHAL
                        Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 3 of 7
AO 24SB (Rev 09/19) Judgment m aCrunmal Case
                     Sheet 3 - Supervised Release
                                                                                                      Jud_gment ·Page   3      of   _ _7_ _ _

DEFENDANT:                ARMANDO CINTRON
CASE NUMBER:              DPAE2: l 9CR000272-001
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
2 years.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D    The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                      Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 4 of 7
AO 245B (Rev 09119)   Judgment in a Comma! Case
                      Sheet 3A - · Supervised Release
                                                                                              Judgment-Page _ _4 _ _ of               7
DEFENDANT:                   ARMANDO CINTRON
CASE NUMBER:                 DP AE2: l 9CR000272-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      frrst getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: ww:w,11sco]JitJJ.gQy.


Defendant's Signature                                                                                  Date
                      Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 5 of 7
AO 245B (Rev 09119)   Judgment ma Crunmal Case
                      Sheet 3B -·Supervised Release
                                                                                          Judgment-Page _ 5 _    of        7
DEFENDANT:               ARMANDO CINTRON
CASE NUMBER:             DPAE2:19CR000272-001

                                    ADDITIONAL SUPERVISED RELEASE TERMS

While the Defendant is on supervised release, he shall serve 100 hours of community service per year for a total of 200
hours. The community service shall be performed at a nonprofit organization to be determined by the Defendant in
consultation with the Probation Officer.

The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance.

The Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant is in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.
                       Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 6 of 7
AO 2458 (Rev 09119)   Judgment ma Cnmmal Case
                      Sheet 5 - Cnminal Monetary Penalties
                                                                                                             Judgment - · Page ___
                                                                                                                                 6_     of       7
 DEFENDANT:                     ARMANDO CINTRON
 CASE NUMBER:                   DP AE2: l 9CR000272-001
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment               Restitution                      Fine                       AVAA Assessment*              JVTA Assessment**
 TOTALS          $ 100.00                 $ 700,770.85                     $ 0.00                  $                              $


 D    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 X    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                             Total Loss***                              Restitution Ordered                      Priority or Percentage
 National Credit Union Assoc.                      $700,770.85                                     $700, 770.85
 P.O. Box 979047
 St. Louis, MO 63197-9000
 (Attn: Case #2545/Martinez)




 TOTALS                            s---                                           s                    $7001770.85

 D Restitution amount ordered pursuant to plea agreement $

 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      x     the interest requirement is waived for           D       fin      X    restitution.

      D     the interest requirement for        D     fine       D         restitution is modified as follows:

 *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
 **Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ***Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                         Case 2:19-cr-00272-GEKP Document 25 Filed 01/15/20 Page 7 of 7
AO 24SB (Rev 09/l 9)   Judgment m a Cnmmal Case
                       Sheet 6 · - Schedule of Pavments
                                                                                                           Judgment - Page .     7      of           7
 DEFENDANT:                 ARMANDO CINTRON
 CASE NUMBER:               DP AE2: l 9CR000272-001


                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X    Lump sum payment of$ _ 7001 870.85                    due immediately, balance due

           D    not later than                                       , or
           X    in accordance with D           C     D    D,     D    E, or    X Fbelow; or

 B    D    Payment to begin immediately (may be combined with                 DC,      D D, or      D F below); or

 C    D    Payment in equal                        (e g. weekly, monthly. quarterly) installments of $        _ __ _ ___ .        over a period of
                          (e g. months or years), to commence                       (e g, 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal                  (e g. weekly, monthly. quarterly) installments of $                          over a period of
          _ _ _ _ _ (e g. months or years), to commence                     . (e.g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within                 fe . g. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties:
           The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
           Responsibility Program and provide a minimum payment of $25 per quarter towards the restitution. In the event the entire
           restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
           installments of not less than $100 to commence 60 days after release from confinement.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 X    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                      Joint and Several                  Corresponding Payee,
      (tncludmg defendant number)                              Total Amount                      Amount                            if appropriate
      DPAE2: l 7CR000468-l
      Uriel Martinez


 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fme interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
